Citation Nr: 0033219	
Decision Date: 12/20/00    Archive Date: 12/28/00	

DOCKET NO.  99-14 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation benefits for disability of the 
left hand under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
REMAND

The veteran served on active duty from April 1966 to April 
1968.

In October 1995, the veteran submitted a claim for disability 
of the left hand resulting from surgery at a Department of 
Veterans Affairs (VA) medical facility in May 1995.  In a 
rating in January 1997, the regional office (RO) denied this 
claim.  He was advised of this decision, and of his appellate 
rights. 

In a report of contact dated in April 1998, the veteran 
disagreed with the January 1997 rating determination denying 
compensation benefits for disability of the left hand under 
the provisions of 38 U.S.C.A. § 1151.  The veteran submitted 
additional evidence, and he testified at a hearing at the RO 
in June 1998.

In a rating in July 1998, the RO again denied the veteran's 
claim for compensation benefits for disability of the left 
hand under 38 U.S.C.A. § 1151 stemming from the May 1995 
surgery.  In November 1998, the veteran disagreed with the 
rating decision of July 1998.

In April 1999, the RO sent the veteran a statement of the 
case relating to entitlement to compensation benefits for 
disability of the left hand under the provisions of 
38 U.S.C.A. § 1151.  The statement of the case did not 
mention the earlier rating determination of January 1997.  
The RO did not determine whether the January 1997 rating 
determination was final, and whether the veteran had 
submitted new and material evidence sufficient to reopen his 
claim.  Further, the statement of the case did not provide 
the veteran with the new criteria for compensation under the 
provisions of 38 U.S.C.A. § 1151 for claims received after 
October 1, 1997.  

Basically, the present case contains a rating action in 
January 1997 which may not have been timely appealed.  The 
veteran has not been apprised that he may not have presented 
a timely appeal to the January 1997 rating determination, and 
he has not been apprised of his appellate rights relating to 
this issue.  Further, he has not been apprised of the 
pertinent law relating to finality of an unappealed rating 
action followed by the need to submit new and material 
evidence to reopen the claim.  Finally, although the 
statement apparently recognized as a potential new claim for 
benefits was received after October 1, 1997, the claim was 
not decided on the basis of the revised criteria for 
38 U.S.C.A. § 1151 benefits for claims received after October 
1, 1997.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat., 2096 (2000) has recently amended the law 
relating to the duty to assist, and notice regarding certain 
elements of the veteran's claim for benefits.  Specifically, 
the veteran might be required to receive notice, upon receipt 
of a complete or substantially complete application, of any 
information not provided to the VA that is necessary to 
substantiate the claim.  This is especially important with 
regard to the veteran's claim for benefits under 38 U.S.C.A. 
§ 1151 where the criteria for entitlement has changed, 
effective from October 1, 1997.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should determine whether the 
January 1997 rating determination denying 
benefits for disability of the left hand 
under 38 U.S.C.A. § 1151 was final, and 
whether the veteran had submitted new and 
material evidence sufficient to reopen 
his claim.  The RO should readjudicate 
the present claim consistent with whether 
the rating determination of January 1997 
was final and unappealed, whether new and 
material evidence to reopen the claim has 
been submitted, and whether the veteran's 
claim for compensation benefits under 
38 U.S.C.A. § 1151 should be adjudicated 
under the criteria in effect for claims 
received after October 1, 1997 if the 
statement of April 1998 is recognized as 
a reopened claim.

2.  If the above RO decision results in 
any revision of the basis for denial of 
the veteran's claim, the RO should advise 
the veteran of the reasons and bases for 
such decision, including the consequences 
of the apparent lack of a timely appeal 
to the rating determination of January 
1997 if appropriate.  If there is an 
unappealed rating action that has become 
final, the RO should advise the veteran 
of the laws and regulations relating to 
finality of an RO determination, those 
relating to a reopened claim, and those 
relating to new and material evidence.  
Further, the RO should advise the veteran 
about the pertinent law relating to the 
requirements of 38 U.S.C.A. § 1151 for 
claims received after October 1, 1997.  

To the extent that the veteran's claim remains denied, the 
case should be processed in accordance with appropriate 
appellate procedures.  No action is required of the veteran 
unless and until he receives further notice.  The purpose of 
this REMAND is to procure additional information and to 
provide due process.  The Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

